DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The response filed on April 12, 2022 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11, 21, 22, 26 and 27 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Von Philipp (US 4,526,320. von Philipp hereafter).
With respect to claim 11, Von Philipp discloses a volatile composition dispenser (embodiment in Fig. 6), comprising:
an outer shell (2); 
a volatile composition container (4) comprising at least one volatile composition therein, wherein the volatile composition container is configured to be at least partially positioned within the outer shell; 
a rupturable seal (10) sealably attached with the volatile composition container; 
a rupture element disposed adjacent to the rupturable seal, the rupture element comprising an outer housing (outer cylindrical portion of 1 defining ports 5), a movable portion (3), and a biasing member (elastic support 11) joining the movable portion with the outer housing of the rupture element, wherein the movable portion comprises a puncturing member (opening units 3), and wherein the biasing member bends, flexes, or stretches (“…support 11 must have a certain elasticity…” Col. 6, lines 1-6) to move the movable portion relative to the outer housing (by pressing a prolongation 31 within an aperture 30); 
a microporous membrane (6); and 
an actuator (31) configured to (capable of) move the movable portion and puncturing member relative to the outer housing of the rupture element and toward the volatile composition container to puncture the volatile composition container and release at least a portion of the volatile composition from the volatile composition container such that the portion of the volatile composition evaporates and exits the outer shell (via ports 5).
With respect to claim 21, Von Philipp further discloses wherein the outer shell further comprises a plurality of evaporation apertures (ports 5 and openings on 2 shown in Fig. 2).
With respect to claim 22, Von Philipp further discloses wherein the outer shell further comprises an intensity dial element (alignment of ports 5 on parts 1 and 2) disposed adjacent to the plurality of evaporation apertures.
With respect to claim 26, Von Philipp further discloses wherein the volatile composition comprise a material selected from the group consisting of a perfume, a fragrance, an insecticide, and combinations thereof (Abstract line 1).
With respect to claim 27, Von Philipp further discloses wherein the actuator comprises a mounting portion (30. Aperture 30 is an area or portion for mounting opener means 3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Von Philipp in view of Miller et al. (US 2006/0121269. Miller hereafter).
With respect to claim 23, Von Philipp discloses the volatile composition dispenser except for wherein the microporous membrane comprises ultra-high molecular weight polyethylene filled with silica.
However, Miller teaches the microporous membrane comprises ultra-high molecular weight polyethylene filled with silica (claim 24). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of microporous membrane with ultra-high molecular weight polyethylene filled with silica, as taught by Miller, to Von Philipp’s microporous membrane, in order to allow the volatile material to freely dissipate, while containing liquid within the dispenser (paragraphs [0007], [0014] and [0018]).
Response to Arguments
The applicant argues that Von Philipp fails to disclose “wherein the biasing member bends, flexes, or stretches to move the movable portion relative to the outer housing” as amended in Claim 11. The Examiner respectfully disagrees. Column 3, lines 28-30 discloses that 11 is a “common strip-like support.” Col. 6, lines 1-6 discloses “the support 11 must have a certain elasticity to permit the individual opener means 3 to be pushed independently of one another against the cartridge 4.” In combination with Fig. 6, clearly, the biasing member (support 11) bends, flexes, or stretches to move the movable portion (3) relative to the outer housing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/
Primary Examiner, Art Unit 3752 
April 27, 2022